Appeal .by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed June 1, 1972; on a conviction of robbery in the third degree, upon his plea of guilty. Sentence reversed, on the law, and case remanded to the Criminal Term for resentencing. It is our opinion that the language employed by the sentencing court was equivocal on the question of its awareness of the options open for the sentencing of a defendant who is a narcotic addict not receivable by the Narcotic Addiction Control Commission (People v. Williams, 41 A D 2d 669; People v. Laing, 40 A D 2d 709). Moreover, the sentencing court stated that if the Narcotic Addiction Control Commission facilities were then available it would commit defendant thereto (People v. Breland, 40 A D 2d 1034; People v. Goldenberg, 40 A D 2d 613). Accordingly, defendant should be resentenced. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., Concur.